internal_revenue_service number release date uil nos legend cc fip 4-plr-121449-00 date a b c d e f g h i bank trust trust trust trust state trust d1 d2 d3 t h w corp date date date date date llc policy x1 policy x2 policy y1 policy y2 this is in response to your letter dated date and additional submissions on behalf of trust h w h’s spouse and trust referred to collectively as taxpayers requesting rulings concerning the income and generation-skipping_transfer_tax consequences of proposed transfers of policies insuring the lives of h and w facts on date h created trust the trustees of trust are d1 one of h’s children and t an unrelated party during d1's lifetime d1 is the sole beneficiary of trust at d1's death d1 may appoint by will or other written instrument the balance of the trust principal and undistributed_income to or among h’s issue except that d1 may not appoint to d1 d1's estate d1's creditors or to creditors of d1's estate the trust trust instrument authorizes the trustees of trust to purchase contracts of insurance on the lives of h and w or on both lives the assets of trust consist of two second-to-die policies insuring the lives of h and w policy x1 and policy y1 to be described more fully below and a minimal amount of cash taxpayers represent that under sec_677 of the internal_revenue_code h the grantor is treated as the owner of trust on date h also created trust the trustees of trust are d1 and t in contrast to trust d1 is not a beneficiary of trust the trustees of trust are authorized to make discretionary distributions of income and principal to d2 and d3 the other children of h and to h’s issue other than d1 the trust trust instrument authorizes the trustees of trust to purchase contracts of insurance on the lives of h and w or on both lives the assets of trust consist of two second-to-die policies insuring the lives of h and w policy x2 and policy y2 and a minimal amount of cash taxpayers represent that under sec_677 of the code h the grantor is treated as the owner of trust trust and trust were respectively the original purchasers of policy x1 and policy x2 the x policies and have paid all premiums on these policies each of the x policies has a face value of dollar_figurea as of date each x policy had an interpolated_terminal_reserve_value of dollar_figureb policy y1 and policy y2 the y policies are subject_to split-dollar arrangements with corp both trust and trust were the original acquirers of their interests in the y policies under the split-dollar arrangements trust and trust pay the portion of the premium relating to term_insurance protection premiums in excess of this amount are paid_by corp upon the death of the last surviving insured corp is entitled to receive from the policy proceeds the amount of premiums it paid under the split-dollar arrangement less any outstanding indebtedness including interest it owes to the insurance_company split-dollar amount the balance is payable to the beneficiaries designated by trust or trust the split-dollar arrangements are binding on the successors and assigns of the contracting parties the face value of each of the y policies is dollar_figurec as of date each y policy had an interpolated_terminal_reserve_value of dollar_figured as of date the split-dollar amount for each y policy was dollar_figuree on date h created trust t and bank are the trustees of trust d1 d2 and d3 are all beneficiaries of trust taxpayers represent that trust is treated as a grantor_trust owned by h for federal_income_tax purposes and that h’s federal_income_tax return is consistent with this representation on date w created trust t and bank are the trustees of trust d1 d2 and d3 are all beneficiaries of trust taxpayers represent that trust is treated as a grantor_trust owned by w for federal_income_tax purposes and that w’s federal income as long as d1 is serving as a trustee d1 has sole authority to make all decisions concerning discretionary distributions of income and principal the trust instrument provides that no trust distribution is to be made that would relieve d1 or d1’s spouse from their obligations to support and maintain d1’s children taxpayers represent that h and w are employees of corp actively engaged in corp’s business and in good health they are also direct stockholders of corp and own interests in corp indirectly as set forth in more detail in the text and footnote below tax_return is consistent with this representation on date h and w created trust t and d1 are the trustees of trust d1 d2 and d3 are all beneficiaries of trust the assets of trust consist of dollar_figuref in cash and a g interest in llc a state limited_liability_company taxpayers represent that trust is not for federal_income_tax purposes treated as owned by the grantors or other persons llc was formed on date taxpayers represent that llc was created in order to consolidate the ownership of the nonvoting_stock of corp into one entity llc’s original members were h who owned h of llc w who owned i of llc and trust which owned g of llc llc has never filed form_8832 entity classification election to be treated as a corporation for federal tax purposes it has filed all of its federal tax returns as a partnership on date h transferred h-1 of h’s interest in llc to trust also on date w transferred i-1 of w’s interest in llc to trust currently the members of llc are h w trust trust and trust with their ownership percentages unchanged since the date assignments at the present time trust owns policy x1 and policy y1 while trust owns policy x2 and policy y2 trust primarily benefits d1 while trust benefits d2 and d3 to the exclusion of d1 d1 d2 and d3 are all beneficiaries of trust trust and trust taxpayers represent that for the purpose of dividing the insurance proceeds from the x and y policies equally among d1 d2 and d3 the trustees of trust sec_1 and trust propose the following transactions trust and trust will borrow sufficient amounts from their respective x policies to enable trust to purchase the x policies with the cash available to trust see paragraph sec_2 and below regarding the purchase_price of the x policies trust will transfer policy x1 to trust for cash consideration equal to the sum of the interpolated_terminal_reserve_value of policy x1 on the date of the proposed transfer and the proportionate amount of the premium last paid before the date of the proposed transfer that covers the period extending beyond the date of the proposed transfer less any outstanding indebtedness on the contract at the date of transfer reg value llc owns substantially_all of the nonvoting_stock common and preferred of corp h and w each own of the only class of voting_stock preferred of corp in general this is the value for federal gift_tax purposes of a life_insurance_contract which has been in force for some time and on which further premium payments are to be made and on which there are no accrued dividends see sec_25_2512-6 of the gift_tax regulations set forth in more detail in the text below trust will transfer policy x2 to trust for cash consideration equal to policy x2’s reg value at the time of the transfer trust will transfer its interest in policy y1 to trust for cash consideration equal to policy y1’s reg value at the time of the transfer less policy y1’s split- dollar amount at the time of the transfer trust will transfer its interest in policy y2 to trust for cash consideration equal to policy y2’s reg value less policy y2’s split-dollar amount at the time of the transfer law and analysis sec_761 of the internal_revenue_code provides in part that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate sec_1_761-1 of the income_tax regulations provides that the term partnership means a partnership as determined under sec_301_7701-1 sec_301_7701-2 and sec_301_7701-3 of the procedure and administration regulations sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides that a domestic eligible_entity unless it elects otherwise will be a partnership if it has two or more members sec_761 of the code and sec_1_761-1 of the income_tax regulations provide that for purposes of subtitle a of the code the term partner means a member of a partnership sec_1_671-3 of the regulations provides in part that if a grantor is treated as the owner of an entire trust the grantor takes into account in computing the grantor's income_tax_liability all items of income deduction and credit to which the grantor would have been entitled had the trust not been in existence during the period the grantor is treated as the owner revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of the entire trust the grantor is considered to be the owner of the trust asset sec_5 note that in each transfer the transferee will acquire the transferred policy subject_to outstanding policy indebtedness and the transferor will retain no liability for such indebtedness for federal_income_tax purposes sec_101 of the code provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 of the code provides generally that if a life_insurance_contract or any interest therein is transferred for a valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequently paid_by the transferee the term transfer for a valuable consideration is defined for purposes of sec_101 of the code in sec_1_101-1 of the regulations as any absolute transfer for value of a right to receive all or a part of the proceeds of a life_insurance_policy an exception to the general_rule of sec_101 is provided in sec_101 when a life_insurance_contract is transferred to the insured to a partner of the insured to a partnership in which the insured is a partner or to a corporation in which the insured is a shareholder or officer in these cases the general_rule of sec_101 will not affect the application of sec_101 to amounts received by the beneficiaries sec_1041 of the code provides that no gain_or_loss shall be recognized on a transfer of property from an individual to a spouse sec_1041 of the code provides that in case of any transfer of property described in sec_1041 - for purposes of subtitle a of the code the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_2501 of the code imposes a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2512-6 of the gift_tax regulations provides that the value of a life_insurance_contract or a contract for the payment of an annuity issued by a company regularly engaged in the selling of contracts of that character is established through the sale of the particular contract by the company or though the sale by the company of comparable contracts as valuation of an insurance_policy through sale of comparable contracts is not readily ascertainable when the gift is of a contract which has been in force for some time and on which further premium payments are to be made the value may be approximated by adding to the interpolated terminal reserve at the date of the gift the proportionate part of the gross premium last paid before the date of the gift which covers the period extending beyond that date if however because of the unusual nature of the contract such approximation is not reasonably close to the full value this method may not be used sec_2601 of the code imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 the act and sec_26 b i of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 of the regulations provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relates to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 of the code sec_26_2601-1 of the regulations provides that if an addition is made after date to an irrevocable_trust that is otherwise exempted from the application of the generation-skipping_transfer_tax by reason of b a of the act and sec_26_2601-1 of the regulations a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the generation-skipping_transfer_tax provisions partnership ruling taxpayers have requested a ruling that h w and trust will be treated as partners by virtue of their membership in llc because llc has not elected to be treated as an association for federal tax purposes it will be treated as a partnership under sec_301_7701-3 of the regulations because trust is treated as a grantor_trust owned by h h is treated as the owner of the membership interest in llc held by trust similarly because trust is treated as a grantor_trust owned by w w is treated as the owner of the membership interest in llc held by trust accordingly based on the facts and representations provided we rule that h w and trust will be treated as partners in llc transfer-for value rulings the proposed transfers by trust and trust of the x policies to trust will be transfers for a valuable consideration as defined in sec_1_101-1 of the regulations trust the transferee will be a partner of both the insureds under the x policies h and w by virtue of their membership in llc at the time of the proposed transfers thus the proposed transfers of the x policies to trust will satisfy the requirements of sec_101 of the code and will not affect the application of sec_101 to amounts that the beneficiaries of the x policies will receive under these contracts upon the deaths of h and w taxpayers represent that both trust and trust are for federal_income_tax purposes treated as grantor trusts owned by h thus h is treated for federal_income_tax purposes as the owner of all of the assets of trust and trust see revrul_85_13 therefore the transfer of trust 1's interest in policy y1 to trust is disregarded for federal_income_tax purposes and will not affect the application of sec_101 of the code to amounts that the beneficiaries of policy y1 will receive upon the deaths of h and w the proposed transfer of trust 2's interest in policy y2 to trust is not ignored for federal_income_tax purpose since taxpayers represent that for federal_income_tax purposes trust is a grantor_trust owned by h and trust is a grantor_trust owned by w thus h is treated as transferring h’s interest in policy y2 to w see revrul_85_13 under sec_1041 of the code w for federal_income_tax purposes is treated as acquiring w’s interest in policy y2 by gift and not for value therefore the transfer- for-value rule_of sec_101 does not apply to the transfer of trust 2's interest in policy y2 to trust accordingly the transfer of trust 2's interest in policy y2 to trust will not affect the application of sec_101 of the code to amounts that the beneficiaries of policy y2 will receive upon the deaths of h and w generation-skipping_transfer_tax provisions trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 of the code apply taxpayers propose that trust will purchase each x policy for its interpolated_terminal_reserve_value with proper adjustments for the last premium payments and outstanding indebtedness accordingly trust will be considered to pay full value for the x policies as such neither the investment in the policies nor the death_benefit payable on the death of the last to die of h or w will represent additions to trust within the meaning of sec_26 b iv of the regulations conclusion sec_1 llc will be treated as a partnership for federal tax purposes h w and trust will be treated as partners in llc for federal tax purposes the proposed transfer of policy x1 by trust and policy x2 by trust will satisfy the requirements of sec_101 of the code and will not affect the application of sec_101 to amounts that the beneficiaries of those contracts will receive upon the deaths of h and w the transfer of trust 1's interest in policy y1 to trust is disregarded for federal_income_tax purposes and will not affect the application of sec_101 of the code to amounts that the beneficiaries of policy y1 will receive upon the deaths of h and w the transfer of trust 2's interest in policy y2 to trust is treated for federal_income_tax purposes as a gratuitous transfer which will not affect the application of sec_101 of the code to amounts that the beneficiaries of policy y2 will receive upon the deaths of h and w neither trust 5's investment in the x policies nor the death_benefit payable on the death of the last to die of h or w will represent additions to trust within the meaning of sec_26_2601-1 of the regulations caveat sec_1 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the proposed transactions under any other provision of the code or regulations specifically no opinion is expressed or implied concerning whether the x and y policies are life_insurance contracts as defined in sec_7702 of the code specifically no opinion is expressed or implied concerning whether h w or any other person is required to be treated as the owner of any portion of trust sec_1 or under subpart e of subchapter_j of chapter of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the taxpayers while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any federal tax_return to which it is relevant this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by donald j drees jr senior technician reviewer branch
